Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 1-20 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A method for securely registering a user in a biometric system, the method comprising: receiving, on a computer processor of the biometric system, an identifier of a biometric device and user information; sending, with the computer processor, a request that the biometric device be sent to the user of the biometric device upon the receipt of the identifier of the biometric device and user information; receiving, on the computer processor, the identifier of the biometric device and one or more authenticators from the user; initiating, with the computer processor, a registration of the user based on the receipt of the identifier of the biometric device and the one or more authenticators from the user; and receiving, on the computer processor, biometric data of the user from the biometric device to complete a registration of the user in the biometric system.”
 	Examiner has found prior art in the same field of endeavor in Choi (US 20170193276 A1). Choi teaches an electronic device may include: a sensor unit comprising at least one sensor configured to recognize first biometric information; a communication unit comprising communication circuitry; and a processor functionally connected to the sensor unit and the communication unit, wherein the processor may be configured to register, for authentication, the first biometric information recognized by the sensor unit, to generate second biometric information using the first biometric information upon being 
The system of Choi do not teach receiving, on a computer processor of the biometric system, an identifier of a biometric device and user information; sending, with the computer processor, a request that the biometric device be sent to the user of the biometric device upon the receipt of the identifier of the biometric device and user information; receiving, on the computer processor, the identifier of the biometric device and one or more authenticators from the user; initiating, with the computer processor, a registration of the user based on the receipt of the identifier of the biometric device and the one or more authenticators from the user; and receiving, on the computer processor, biometric data of the user from the biometric device to complete a registration of the user in the biometric system.”
Furthermore, claims 1-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648